 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 298 
In the House of Representatives, U. S.,

April 1, 2009
 
RESOLUTION 
Congratulating the on-premise sign industry for its contributions to the success of small businesses. 
 
 
Whereas safe, creative, and effective on-premise signage has served as a primary catalyst to successful small businesses in America since the establishment of the Nation; 
Whereas most of the companies that manufacture on-premise signs in the United States are in and of themselves small businesses as described by the Small Business Act and generate thousands of manufacturing jobs that stimulate the economy and support the local, State, and Federal tax bases; 
Whereas the on-premise sign industry in turn sustains millions of additional entities covered under the Small Business Act by providing to retail businesses across the country an affordable and effective advertising medium through which they can communicate to potential customers about goods and services they offer, direct those customers to their small business sites, and reinforce the memory of existing customers about the locations and the nature of these small businesses; 
Whereas the Small Business Act empowers the Small Business Administration to take actions to relieve the competitive disadvantages that small businesses face; 
Whereas one such competitive disadvantage for small businesses is a lack of marketing research and advertising budgets to attract and retain customers; 
Whereas the Small Business Administration has recognized the value of on-premise signage as a remedy to these competitive disadvantages and has taken action to remediate this disadvantage by collaborating with the sign industry to collect educational information about signs and to publish that information on its website that is free of charge and easily accessible to all small businesses; and 
Whereas the on-premise sign industry will play a critical role in supporting the Nation's small businesses during the current economic downturn: Now, therefore, be it  
 
That the House of Representatives (1) applauds the United States Small Business Administration for educating small business owners on the benefits of using well-placed, well-designed on-premise signs to overcome competitive disadvantages in the areas of marketing and advertising, and (2) encourages the on-premise sign industry to continue its efforts to produce a new and greater understanding of how to develop safer, more effective, and more affordable signage products so as to alleviate small businesses' competitive disadvantages in marketing and advertising. 
 
Lorraine C. Miller,Clerk.
